Case 3:17-cv-00601-MHL Document 165-8 Filed 11/27/19 Page 1 of 32 PageID# 2811




                                 (EXHIBIT H)
Case 3:17-cv-00601-MHL Document 165-8 Filed 11/27/19 Page 2 of 32 PageID# 2812
  Case 0:19-cv-60002-WPD Document 1 Entered on FLSD Docket 05/25/2018 Page 1 of 31




                             IN THE UNITED STATES DISTRICT COURT
                             FOR THE EASTERN DISTRICT OF VIRGINIA
                                         Richmond Division



       TIMOTHY CHARLES HOLMSETH


               Plaintiff,

       V.                                                         Case No. 3:18cv36I

                                                                  PLAINTIFF DEMANDS
       KIM LOWRY PICAZIO                                          TRIAL BY JURY
       WILLIAM K. MURTAUGH
       KAREN DENISE GAUR


       -and-


       JOHN DOES 1-5


               Defendants.




                                        COMPLAINT

               Plaintiff, Timothy Charles Holmseth, by counsel, files the following Complaint

       against Defendants, Kim Lowry Picazio ("Picazio"), William K. Murtaugh ("Murtaugh"),

       Karen Denise Gaur ("Gaur"), and John Does 1-5,jointly and severally.

               Plaintiff seeks(a) compensatory damages and punitive damages in an amount not

       less than $2,350,000.00,(b) prejudgment interest on the principal sum awarded by the

       Jury from January 1,2018 to the date of Judgment at the rate of six percent(6%)per year

       pursuant to § 8.01-382 of the Virginia Code (1950), as amended (the "Code"), (c)

       attorney's fees pursuant to § 18.2-152.12 of the Code, and (d)costs incurred - arising out

       of Defendants' common-law conspiracy, defamation per se, intentional infliction of

       emotional distress, and personal trespass by computer and computer harassment.
Case 3:17-cv-00601-MHL Document 165-8 Filed 11/27/19 Page 3 of 32 PageID# 2813
 Case 0:19-cv-60002-WPD Document 1 Entered on FLSD Docket 05/25/2018 Page 2 of 31




                                        I. INTRODUCTION


              America's darkest secret is pedophilia and child trafficking.

              Journalists, like Timothy Holmseth - who seek to expose the perpetrators,

       uncover the truth, work with the FBI and facilitate criminal prosecutions - are subject to

       death threats, threats to kidnap and rape family members, mutilation, tortious interference

       with business and employment, blackmail, extortion, vandalism, intimidation, and

       malicious and unrelenting ad hominem personal attacks. Often, as in this case, the

       perpetrators employ a technique called "gaslighting" - they, inter alia, defame the

       investigator by accusing him of heinous acts and crimes they themselves have committed.

      [See    httos://www.Dsvchologvtodav.com/us/blog/here-there-and-evervwhere/201701/11 -

       warn i ng-signs-gasliehtin g].

              This case involves multiple acts of gang-stalking that occurred in Virginia and

       elsewhere between July 2017 and the present. Acting in concert and conspiracy in

       violation of Title 18 U.S.C. § 241, the Defendants used social media and websites they

       controlled and operated to injure, oppress, threaten and intimidate Timothy Holmseth in

       the free exercise of or the enjoyment of rights and privileges secured to him by the

       Constitution and laws of the United States and because Timothy Holmseth exercised his

       First Amendment rights as a journalist to report on matters of public concern -

       pedophilia, child trafficking, and child pornography. The Defendants and/or operatives

       acting at their direction, created fake Twitter accounts, including "@OpExposeTH", hid

       behind anonymous effigies, and published hundreds perhaps thousands of false and

       defamatory statements about Tim Holmseth,including the following:
Case 3:17-cv-00601-MHL Document 165-8 Filed 11/27/19 Page 4 of 32 PageID# 2814
 Case 0:19-cv-60002-WPD Document 1 Entered on FLSD Docket 05/25/2018 Page 3 of 31




         i^r @OpExposeTH

        Pedophile Timothy Holmseth (©Tholmseth has spent almost
        a decade trying to get his hands on photos of Haleigh
        Cummings vagina.#PedoGateNews #pedogate
       #Qanon8chan #QAnon
        7:47 AM ■ Jan 31, 2018



                                                                          V
         mm OpExposeTH
                (aOpExposeTH


        Pedophile @THolmseth Timothy Holmseth directed his
        daughter to molest his son. He had his daughter put
        women's lingerie on his young son and photograph him in
        "suggestive" poses.#qanon #Qanon8chan
        #PedoGateNews #PedoGate

        7:53 AM • Jan 31, 2018




                OpExposeTH
                @OpExposeTH


        Pedophile,convicted felon and serial stalker Timothy
        Holmseth,that is obsessed with the vagina of missing little
        girl Haleigh Cummings has been arrested! Mugshot will be
        coming soon!#TangoDown #qanon #PedoGateNews

         Timothy 0. Holmseth (ajHolmseth
         #0#QANON - POLICE AT HOME!!! - SPREAD ALL MY VIDEOS - TWEET TO
         PRESIDEN... youtu.be/S4MpF316xjw via @YouTube


        8:37 AM • Feb 19, 2018
Case 3:17-cv-00601-MHL Document 165-8 Filed 11/27/19 Page 5 of 32 PageID# 2815
 Case 0:19-cv-60002-WPD Document 1 Entered on FLSD Docket 05/25/2018 Page 4 of 31




               OpExposeTH                                                                     ^
         liiKw (cpOpExposeTH


        Pedophile Timothy Hoimseth has fantasies about Haleigh
        Cummings being used in child porn and he uses his
        websites to act out and play out that fantasy.#PedoGate #Q
        #qanon4chan
        1:38 AM ■ Mar 3, 2018



                 GpExposeTTH
                 @OpExposeTH


       RT if you think the city of @EGrandForksMN needs to
       involuntarily commit pedophile, convicted felon, serial
       stalker and conspiracy theorist Timothy Hoimseth
       @tholmseth.#QAnon
        8:06 PM • Mar 8, 2018



              In this case, Timothy Hoimseth seeks money damages for the extreme insult,

       pain, embarrassment, humiliation, mental suffering, and destruction of his good name and

       reputation. Defendants' indiscriminate and persistent use of social media and the Internet

       to defame must be stopped. Picazio holds a law lieense. She has committed criminal or

       deliberately wrongful acts that reflect adversely on her honesty, trustworthiness or fimess

      to practice law. She has engaged in conduct involving dishonesty, fraud, deceit and

       misrepresentation. She and her confederates cannot be allowed to use social media as a

       weapon to injure human beings. The Defendants should be punished for their unlawful

       actions and a very strong message needs to be sent to prevent others from acting in a

       similar way.
Case 3:17-cv-00601-MHL Document 165-8 Filed 11/27/19 Page 6 of 32 PageID# 2816
  Case 0:19-cv-60002-WPD Document 1 Entered on FLSD Docket 05/25/2018 Page 5 of 31



                                           II. PARTIES


              1.     Plaintiff, Timothy C. Holmscth ("Holmseth"), is an award-winning

       journalist, investigative reporter and author. He was bom June 17, 1968. He has two

       children, Marina and Hoff. He is a citizen of Minnesota. He is a private individual.

       Over his long career in joumalism, Holmseth has been employed by several newspapers;

       he published in various magazines as both a staff and freelance writer; and he served as

       the news director of a radio station, in 2007, Holmseth received two P' Place awards

       from the North Dakota Newspaper Association. One of the awards was for Best News

       Series regarding an on-going story involving public corruption and misconduct. His

       reporting spanned nearly a year.     In addition to his media career, Holmseth is a

       songwriter. He has worked for various music companies and for an internationally

       acclaimed social service agency in a refugee re-location program. He assisted refugees

       that were oppressed and persecuted and/or victims of violence and torture. In 2009,

       Holmseth investigated the disappearance of five-year-old, HaLeigh Cummings

       ("HaLeigh"), from her father's trailer home in Satsuma (Putnam County), Florida. The

       FBI immediately issued a Missing Person alert:


                                       MISSING PERSON

                                      HALEIGH CUMMINGS
                                                r«*rw*'v 19.200*




       The little girl's mysterious disappearance made national headlines:
Case 3:17-cv-00601-MHL Document 165-8 Filed 11/27/19 Page 7 of 32 PageID# 2817
  Case 0:19-cv-60002-WPD Document 1 Entered on FLSD Docket 05/25/2018 Page 6 of 31



                https://www.voutubc.com/watch?v=Y 1 PlszikZSO:

                https://www.voutube.com/watch?v=P4oMFrM9tNA:


                https://www.voutube.cotn/watch?v=80BfC3Zig3s

                https://www.voutube.com/watch?v=5v8ixkU9aFs


                http://www.foxnews.eom/storv/2009/02/22/missLng-florida-girl-familv-pedophile-

       cousin-took-haleigh-cummings.html.

       Holmseth authored a book on the subject of HaLcigh Cummings' disappearance, entitled

       "/«      Re:       HaLeigh     Cummings       -     The      Shocking    Truth       Revealed".

       rhttps://www.amazon.com/Re-Cummings-Timothv-Charles-Holmseth/dp/06154294911.


       Holmseth's investigation and reporting on the HaLeigh Cummings story, pedophilia,

       child sex trafficking, child pornography and many other matters of great public concern

       appear        on      Holmseth's       websites,     http://www.writeintoaction.eoni/       and

       https://haleighcummingsdotme.wordpress.com/.           and    on   his   YouTube       channel,

       https://www.voutube.com/user/floodofnoah/videos7disable polvmer= 1             and     on   his

       Twitter account. rhttps://twitter.com/tholmseth?lang=en1.

                2.        Defendant, Picazio, is an individual who is a citizen of Florida. Picazio is

       an attorney. She lives and works in Fort Lauderdale (Broward County), Florida. Shortly

       after HaLeigh was abducted, Picazio offered her services pro banc to Crystal Sheffield

       ("Sheffield"), the mother of the missing girl, HaLeigh Cummings. In March 2009,

       Holmseth was contacted by Picazio. Shortly thereafter, he was contacted by various

       employees and staff of Picazio, including William "Cobra the Bounty Hunter" Staubs, a

       private investigator working for Picazio. Between March 2009 and July 2009, Holmseth

       tirelessly investigated HaLeigh's disappearance. Holmseth:
Case 3:17-cv-00601-MHL Document 165-8 Filed 11/27/19 Page 8 of 32 PageID# 2818
  Case 0:19-cv-60002-WPD Document 1 Entered on FLSD Docket 05/25/2018 Page 7 of 31



               •       Conducted over one-hundred hours of interviews with witnesses, law
                       enforcement, lawyers, social services, and others;

               •       Obtained highly sensitive information regarding the aetivities of satanic
                       organized crime in Florida;

               •       Obtained the names ofkidnapping operatives who elaimed to be FBI and
                       CIA agents;

               •       Was told intimate details about why HaLeigh Cummings was missing,
                       who really took her, how they did it, who police had questioned, and
                       illegal activities of the participants to escape prosecution;

               •       Learned that HaLeigh's kidnapping was executed by the same group that
                       was responsible for the death of a two-year-old from Orlando, named
                       Caylee Anthony;'
               •       Captured members of an organized group discussing pornographic photos
                       offive-year-old HaLeigh Cummings that featured elose-ups of her
                       assaulted vagina;

               •       Discovered that the child pom was in the secret possession of a Florida
                       law office^ and being distributed through an underground network of
                       operatives within law enforcement that included a social worker with the
                       Florida Department of Children and Families;

               •       Discovered that the Florida law office was working with persons that were
                       impersonating federal agents and police officers.

       As a result of his investigation and reporting, Holmseth became the target of an organized

       criminal enterprise that began to contact his family, friends, employers, police, social

       services, and initiated a non-stop gang-stalking and cyber-stalking campaign against

       Holmseth. The Defendants and their many anonymous agents threatened to murder


              '       In the summer of 2008, Orlando, Florida, toddler Caylee Anthony
       disappeared, only to be discovered six months later a short distance from her home, her
       skeletal remains stuffed in plastic bags and her mouth sealed with duet tape. Her mother,
       Casey Anthony, was charged with the horrific crime after not reporting her daughter
       missing for a month, and allegedly lying to police. The unsolved murder and trial of
       Casey       Anthony   captured    national    attention   for   many     years. [See,   e.g.,
       https://www.cbsnews.com/news/cavlee-anthonv-the-untold-storv/1.


               ^       The Florida law office in question was the Law Office of Kim Picazio.
Case 3:17-cv-00601-MHL Document 165-8 Filed 11/27/19 Page 9 of 32 PageID# 2819
 Case 0:19-cv-60002-WPD Document 1 Entered on FLSD Docket 05/25/2018 Page 8 of 31



       Holmseth, rape and mutilate him. Holmseth was extorted and blackmailed. Every

       employer was told to fire Holmseth. Defendants demanded that Holmseth remove his

       publications from the Internet and to stop searching for HaLeigh Cummings. As the
       2016 Presidential election drew near, Holmseth was threatened on a regular basis about

       his work on the HaLeigh Cummings, Caylee Anthony, JonBenet Ramsey, Jacob

       Wcttcrling, and Dylan Redwine cases. Holmseth received calls fi"om shadow operatives

       believed to be in Virginia who used voice changing software and fake caller

       identification to make it appear that the calls came from Clinton Global, The Trump

       Organization, CNN, Republican National Committee, and other high-profile numbers.

       The threatening calls continued after the election. One call, purportedly coming from the

       Doral Gold Resort, stated as follows:

         TRANSCRimON OF 04.21.17 ANSWERING MACHINE MESSAGE FROM
         DORAL GOLF RESORT(PRESIDENT DONALD TRU.MP'S FLORIDA
         RESORT)- 305.592.2000 to TIMOTHY CHARLES HOLMSETH

         ANSWERING MACHINE: You have one new message. Friday - 2:46 A.M.

          MESSAGE: PERSON TALKING INTO VOICE CHANGER;"Hello disgusting
         pedophile. This is the Deep Stale. This is Anonymous Delete your website by Monday
         midnight or your daughter will be exposed as a child abuser and pedophile. If you don't
         comply you'll be exposed and you'll be forced into an institution to live a life of hell. We
          want justice for Jeremiah R^n."

          ANSEWRING MACHINE: End of messages

       Holmseth was warned to remove his publications from the Internet or suffer

       consequences.     Holmseth's supporters in Virginia, including Susan Earman from

       Colonial Beach, Virginia("Earman"), were targeted and viciously attacked. In one video

       orchestrated by the Defendants, they masqueraded as "Anonymous" and made the

       following statements:
Case 3:17-cv-00601-MHL Document 165-8 Filed 11/27/19 Page 10 of 32 PageID# 2820
  Case 0;19-cv-60002-WPD Document 1 Entered on FLSD Docket 05/25/2018 Page 9 of 31



             "We are Anonymous. We would like to inform you of society's scourge: the
              pedophile supporter, Susan Putman Earman of Colonial Beach, Virginia. Susan
              Earman, aka Astro X on Twitter has harassed Anons and has attempted to use
              them as her own personal army. This is not tolerated. Susan Earman is defending
              a man named Timothy Holmseth that frequently blogs his disgusting child rape
              fantasies about missing child, HaLeigh Cummings. Astro X you are being out on
              notice that as a pedophile supporter you are now on our radar, and we will take
              every means necessary to remove your filth and those like you from the Internet.
              This means doxxing^ every member of your family and posting your pedophile
              supporting behavior on the Web for the World to see. You have angered the hive
              Susan. We are anonymous. We are legion. We do not forgive."

       rhttps://haleighcummingsdotme.wordDress.com/2015/07/07/satanic-cult-releases-video-


       about-haleigh-cummings/1. Defendants' operatives were physically present in Virginia

       and even went by what they believed to be Ms. Earman's place of business in Colonial

       Beach. Holmseth was similarly attacked and defamed by "Anonymous" in a video that

       used essentially that same false and defamatory statements, epithets and threats.

       rhttDS://www.voutube.com/watch?v=lfHnwMd RN4&feature=voutu.be&a1.


              3.      Defendant, Murtaugh, upon information and belief, is an individual who

       lives in Florida. At all time relevant to this action, Murtaugh and Picazio were working

       in   concert    to   defame     Holmseth.         Murtaugh    operates   the   website,

       httD://williamkmurtaugh.com/.    and    Twitter    account,   @MURTW1TNESS0NE.

       rhttps://twittcr.com/murtwitnessone?Iang=en1. On an almost daily basis between July

       2017 and December 2017, Murtaugh and Picazio trolled Holmseth on the Internet. They

       engaged in wholesale character assassination.      They published numerous false and

       defamatory statements about Holmseth, accusing him of lying, fraud, dishonesty and


              ^       "Dox" means to publicly identify or publish private information
       about (someone) especially as a form of punishment or revenge.
       rhttD://www.chicagotribune.com/news/opinion/eommcntarv/ct-persDec-doxxing-
       web-site-internet-facebook-private-information-emails-comments-private-data-
       0S21-storv.html: https://www.merriam-webster.eom/dictionarv/dox1.
Case 3:17-cv-00601-MHL Document 165-8 Filed 11/27/19 Page 11 of 32 PageID# 2821
  Case 0;19-cv-60002-WPD Document 1 Entered on FLSD Docket 05/25/2018 Page 10 of 31




       other crimes and bad acts that imputed to Holmseth an unfitness to perform the duties of

       a journalist and investigative reporter and that highly prejudiced Holmseth. See, e.g.:

                 https://murtwitnessonelive.eom/2017/07/tim-holmseth-accused-of-lving-in-order-

       to-vacate-claim/:


                 https://murtwitnessonelive.eom/2017/07/is-it-time-to-look-at-tim-holmseth-as-a-

       suspect-in-the-disappearance-of-haleigh-cummings/:

                 https://murtwitncssonelive.eom/2017/08/tim-holmseth-v-the-intemet-timmv-

       throws-a-temper-tantmm-after-being-served-with-a-notice-of-removal/:


                 https://murtwitnessonelive.eom/2017/08/timothv-holmseth-v-the-intemet-tim-


       exploiting-his-children-in-the-spread-of-false-propaganda/;

                 https://murtwitnessonelive.eom/2017/08/timothv-holmseth-v-the-intemet-the-

        spin/:


                 https://muitwitnessonelive.eom/2017/09/timothv-c-holmseth-claims-anonvmous-

       is-after-him-or-are-thev/:


                 http://murtwitnessonelive.eom/2017/09/timothv-c-holmseth-has-oncc-again-


        accused-me-of-being-an-accessorv-in-either-the-murder-or-kidnapping-of-a-child/:

        http://murtwitnessonelive.eom/2017/09/timothv-c-holmseth-cvber-terrorist/:

                 http://murtwitnessonelive.com/2017/09/timothv-charles-holmseth-broke-and-


        losing/:


                 http://murtwitncssonelive.eom/2017/09/timothv-holmeth-ignores-a-possible-lead-


        in-a-missing-child-case/:




                                                    10
Case 3:17-cv-00601-MHL Document 165-8 Filed 11/27/19 Page 12 of 32 PageID# 2822
  Case 0:19-cv-60002-WPD Document 1 Entered on FLSD Docket 05/25/2018 Page 11 of 31



                  http://murtwitnessonelivc.com/2017/10/i-am-not-her-i-am-a-different-her/:

       http://murtwitnessonelive.com/2017/ll/in-defiance-of-a-court-order-tim-holmseths-

       banned-book-listed-on-amazon/:


                  httD://murtwimessonelive.com/2017/l l/parsing-the-contcnts-of-a-banned-book-

        whv-did-the-author-give-up-the-fight/:

                  httD://murtwitnessonelive.com/2017/12/the-holmseth-files-much-ado-about-

        nothing/.

       In 2018, Murtaugh and Picazio used the website www.williamkmurtaugh.com to make,

        publish and republish false and defamatory about Holmseth, including:

                          a.      On February 9, 2018, Murtaugh and Picazio accused Holmseth of

        exploiting HaLeigh Cummings' name for financial gain:


                                                                       ■iivAiuw




          EXPLOITING THE NAME OF A                                                INANCIAL GAIN
                                                  en i • '




                                                 1
        They falsely stated that Holmseth was "using the name of the child simply to gamer

        donations ... What the blogger is doing is not that uncommon. There are many out there

        who will abuse a crime victim in this way or attach themselves to a cause simply as a

        vehicle to garner an income ... Greed sometimes overtakes decency and morality and

        what        the        blogger   [Holmseth]               is   doing      is   no   exception."

        rhttp://williamkmurtaugh.com/2018/02/09/exploiting-the-name-of-a-child-for-financial-

        gain/1.




                                                             11
Case 3:17-cv-00601-MHL Document 165-8 Filed 11/27/19 Page 13 of 32 PageID# 2823
 Case 0:19-cv-60002-WPD Document 1 Entered on FLSD Docket 05/25/2018 Page 12 of 31



                        b.        On February 21, 2018, Murtaugh and Picazio accused Holmseth of

       "internet terrorism":




         INTERNET TERRORISM; A TIMOTHY CHARLES HOLMSETH
                    LEGACY. A TWITTER VISIT FfOM JIM PAUL
                                                 PciJfOon 'il
                                                            ' '(; I. Ij'ti    ■




       They falsely stated that:

         The internet has gone from being a place to meet new people and a place to
         exchange ideas and points of view to being a weapon of terrorism. It is people
         like Timothy Charles Holmseth that inspire that terrorism by filling gullible minds
         with false narratives and inciting anger by stroking the fires of upset by expliting
         subject manner certain to fill impressionable minds with an icessent rage and a
         need for vigilantism.
         Because of various internet smear campaigns that have taken place for over a
         decade, the lives of a number of individuals, mine included, have been destroyed
         by individuals and groups that do not care what the consequences are of their
         actions.

         Timothy Charles Holmseth and those like him flood the internet with unprovable
         propaganda knowing that they will find an audiance biased in one way or another
         to believe what they put forth. They care not for the truth for all they care about
         is that their beliefs, fears and points of view are being agreed with by someone
         they know little or nothing about.

       rhttp://williamkmurtaugh.com/2018/02/21/intemet-terrorism-a-timothv-charles-hobTiseth-

       lcgacv-a-twitter-visit-from-iim-Daul/1.

                            c.     On April 4, 2018, Murtaugh and Picazio associated Holmseth with

       the women who shot up YouTube headquarters:



                                                                                             '                      , r-

           f"?        V—^
                    '■ '■        LINEMIAyMiDIA.^RipiNALpl.ES:                                                              ;
                    r'               /'7-                                    ..■;■ ■ ■ : ■
                                            ^M          *                                              A" f
                                                                                                 ■   -- 'Mmm.   ■




                                                                 12
Case 3:17-cv-00601-MHL Document 165-8 Filed 11/27/19 Page 14 of 32 PageID# 2824
 Case 0:19-cv-60002-WPD Document 1 Entered on FLSD Docket 05/25/2018 Page 13 of 31



       They falsely stated:

        Over the past several years, various law enforcement agencies including the FBI
         have been notified of the actions of the Minnesota conspiracy theorist and have
         been warned over and over again that because of his erratic behavior he may be
         a danger to society.

         What happened at Youtube, however, should put law enforcement at all levels on
         notice that these frustrated individuals may not be harmless after all and that
         more attention needs to be paid to these individuals.
         Otherwise these individuals may not prove to be harmless after all and those who
         could have prevented any resulting actions will have to account for their 'missing
         the signals" that could have prevented an ever too common disaster.

       rhttp://williamkmurtaugh.coni/2018/04/04/dangerous-parallels-of-disgruntled-on-linc-

       social-media-pcrsonalities/l.

                      d.      On April 26,2018, Murtaugh and Picazio accused Holmseth of

       lying to the Governor of Minnesota and feeding him "false and misleading material" and

       "misinformation":




                      FAR RIGHT CONSPIRACY THEORIST SENDS
          MISINffRMA^                  TO THE GOVERNOR OF THE STATE OF
                  I                       MINNESOTA.
                                            PctJtO tfi   t' I-'a   " vt




        They falsely stated that Holmseth "committed an act known in journalism as 'a lie of

        omission [sic].' ... His motive once again seems to elevate himself to some level of

        importance and prominence amoung [sic] the 'pedogate' crowd and/or the 'pizzagate'

        hoaxters. He and his peers do not do the due diligence of ethical journalists when it

        comes to fact checking their information or doing the necessary research to verify the

        information they are presenting to the public ... It is a growing problem whe|-e these

                                                          13
Case 3:17-cv-00601-MHL Document 165-8 Filed 11/27/19 Page 15 of 32 PageID# 2825
 Case 0:19-cv-60002-WPD Document 1 Entered on FLSD Docket 05/25/2018 F age 14 of 31



       gullible and weak-minded minions are exploited by the conspiracy theorists wh)have

       found an easy way to garner revenue and prominence through these extreme deceptions."

       In addition to the words and statements described above in subparagraphs (a)-(d),

       Murtaugh and Picazio also falsely accused Holmseth of manufacturing "fake" or "hoax"

       recordings:

        The next question to be answered is, is the recording genuine or is it yet another
        Holmseth hoax. Holmseth has been accused in the past of making a series of
        hoax recordings alleged to have been made to him by unknown others threatening
        him and his family.
        As of this writing, a majority of the recordings have not been proven to be
        genuine and evidence exists that the calls were, in fact, fake recordings made by
        Holmseth himself.


       |"http://williamkmurtaugh.com/2018/01/OS/conspiracv-theorist-posts-and-then-deletes-

       alleged-child-sacrifice-video-from-voutube-and-blog-accounts/1. Murtaugh and Picazio

       also published false statements that Holmseth was being investigated by the FBI and that

       "federal charges" were "likely" to be "levied against Mr. Holmseth":

         There are also two Investigations underway by the FBI that are likely to lead to federal
         charges to be levied against Mr. Holmseth.

       [http://williamkmurtaugh.eom/2018/03/13/terrible-times-for-timothv-holmsth-legal-

       problcms-continue-to-mount-as-new-charges-filed-and-more-arraignments-are-

       scheduled/1.


              4.      Defendant, Gaur, is a citizen of Virginia who lives within the Eastern

       District (in Virginia Beach, Virginia). At all times relevant to this action, Gaur acted in

       concert and combination with Murtaugh and Picazio to further the common scheme, plan

       and goal to defame Holmseth. In January 2018, Picazio, Murtaugh and Gaur unlawfully

       used the online free petition service iPetitions, www.ipetitions.com. to sponsor a fake and



                                                    14
Case 3:17-cv-00601-MHL Document 165-8 Filed 11/27/19 Page 16 of 32 PageID# 2826
  Case 0:19-cv-60002-WPD Document 1 Entered on FLSD Docket 05/25/2018 Page 15 of 31



       fraudulent "Petition" to have Holmseth "involuntarily" committed to a "mental

        institution". The Defendants' "petition" violated iPetitions Terms of Service, which

        prohibit any use of the website for an "unlawful" purpose. Defamation is unlawful.
        There is no basis under any law for Holmseth's involuntary commitment to a mental

        institution. Defendants' "petition" was yet another instance of gang-stalking. The

        "petition" begins with the following false and defamatory words:

           East Grand Forks, Minnesota: Please
           involuntarily commit Timothy Holmseth to a
           mental institution!


           18 Comments




                                                                We are making this petition to get
                                                                the government of East Grand
                                                                Forks, MN to involuntarily commit
                                                                deranged lunatic Timothy Charles
                                                                Holmseth into a psychiatric
                                                                institution. Why? Because Timothy
                                                                Holmseth has been running
                                                                rampant on the internet for years,
                                                                using the internet as a weapon to
                                                                stalk, harass, slander and defame
                                                                too many individuals to count.

                                                                Stalker Timothy Holmseth was
                                                                taken to court for harassing a well
                                                                respected lawyer in South Florida,
                                                                just because she was involved in a
                                                                high-profile case he is obsessed
                                                                with in a delusional and psychotic
                                                                way. That well respected laiwyer was
                                                                granted an injunction, which
                                                                 Holmseth violated.



        In truth, the "petition" is not real. Rather, the Defendants used it as yet another platform

        to defame Holmseth. The "petition" concludes with the following odious comments:



                                                     15
Case 3:17-cv-00601-MHL Document 165-8 Filed 11/27/19 Page 17 of 32 PageID# 2827
  Case 0:19-cv-60002-WPD Document 1 Entered on FLSD Docket 05/25/2018 Page 16 of 31



          As you are aware this broke, uneducated, mentally unstable welfare Queen weirdo has also
          applied for disability and Is constantly seeking out the government to give him monthly checks
          so he can stalk, harass, and defame people. He also wants to be given a monthly government
          check so he can continue to blog and obsess over murdered children, instead of getting a job.
          Please East Grand Forks, MN.The only "assistance" Timothy Holmseth needs is psychiatric
          assistance!




          It is time that we DEMAND the government of East Grand Forks, MN to involuntarily commit
          Timothy Charles Holmseth into a psychiatric facility and ban him from her using the internet
          again. Everyone is sick of his stalking and perverted actions.


        The "petition" is signed;



          Dawn Arguello-Chavez Karen Gaur       Kimberly MARON Rose Adkins         Marge     Kerry hayward
          United States           United States United States     United States Umtyd States United States
          Kathleen        William K Murtaugh Tina Wiiemon-Church kelly everett
          United States United States        United States         United States



                5.        Defendants, John Does 1-5, are co-conspirators of Picazio, Murtaugh and

        Guar, who have participated in the joint scheme to defame Holmseth. One or more ofthe

        John Doe Defendants, upon information and belief, lives or works in Virginia. None of

        the John Doe Defendants are known or believed to be citizens of Miimesota. At this

        time, and subject to discovery, John Does are believed to include Levi Page ("Page")
        rhttps://twitter.com/Levi Page?rcf src=twsrc%5Egooglc%7Ctwcamp%5Eserp%7Ctwgr

        %5Eauthorl. and Tina Wilemon-Church ("Church"). Church is or was the president of

        Specialized Investigative Consultants, Inc., an entity implicated by Holmseth in his

        investigation of the disappearance of HaLeigh Cummings. Not content with just one(1)

        phony "petition", Picazio, Murtaugh, Gaur, and Church published a second "petition"

        relating to Holmseth that contained additional false and defamatory statements:




                                                             16
Case 3:17-cv-00601-MHL Document 165-8 Filed 11/27/19 Page 18 of 32 PageID# 2828
 Case 0:19-cv-60002-WPD Document 1 Entered on FLSD Docket 05/25/2018 Page 17 of 31




         Timothy Holmseth


          'iTv Tina Wilemon-Church     OCommenis



         Timothy Holmseth fancies himself as a investigative journalist, however in my opinion that is
         shared with many he is nothing more than a looser with access ti a computer that he uses as a
         weapon against good, hardworking people unlike himself.

         He interjects himself into high profile criminal cases and exploits children especially particularly
         posting autopsy photos. I personally believe this man to be a possible threat due to his past
         criminal and mental background.

         This man/troll needs to be stopped before he further is allowed to hurt people.


       Church has been gaslighting and harassing Holmseth for years, filing false police reports

       that Holmseth has HaLeigh Cummings in his apartment, calling Holmseth delusional, etc.

       [-See, e.g., https://www.voutube.com/watch7vC2SmSsPhkl41.

              6.       The means and methods employed by the Defendants, including the

       creation of multiple fake Twitter accounts, the use of a "Radionewz Blog"

       fhttp://radionewzl.rssing.com/chan-7616249/all pl36.htmn. and the operation of

       multiple wordpress.com websites(ineluding https://exposingholmseth.wordpress.com/)to

       troll and defame Holmseth, the words they used, and the timing of the various

       publications shows concerted action in Virginia and elsewhere to defame Holmseth.

                                     III. JURISDICTION AND VENUE


               7.       The United States District Court for the Eastern District of Virginia has

       subject matter jurisdiction over this action pursuant to 28 U.S.C. § 1332. The parties are

       citizens of different States and the amount in controversy exceeds the sum or value of

       $75,000, exclusive of interest, costs and fees.




                                                          17
Case 3:17-cv-00601-MHL Document 165-8 Filed 11/27/19 Page 19 of 32 PageID# 2829
 Case 0:19-cv-60002-WPD Document 1 Entered on FLSD Docket 05/25/2018 Page 18 of 31



              8.      Defendants are subject to personal jurisdiction in Virginia pursuant to

       Virginia's long-arm statute, § 8.01-328.1(A)(1),(A)(3)and(A)(4)and § 8.01-328.1(8) of
       the Code, as well as the Due Process Clause of the United States Constitution. One or

       more of Pieazio and Murtaugh's co-eonspirators, including Gaur and those persons who

       targeted Earman, lives in Virginia within the Eastern District and has been physically

       present in Virginia acting in furtherance of the conspiracy to defame Holmseth. Pieazio

       and Murtaugh have engaged in a persistent and ongoing course of defamation that has

       injured Holmseth in Virginia. Pieazio and Murtaugh have minimum contacts with

       Virginia such that the exercise of personal jurisdiction over them comports with

       traditional notions of fair play and substantial justice and is consistent with the Due

       Process Clause of the United States Constitution. The blogs, articles, tweets, retweets,

       "petitions" and other publications by Defendants were (and are) made, in part, from

       Virginia and were purposefully directed at Virginia. Defendants' contacts with Virginia

       were (and are) continuous and systematic. Holmseth's claims directly arise from and

       relate to the Defendants' publication of false and defamatory statements in Virginia.

       Calder v. Jones, 465 U.S. 783 (1984); Keeton v. Hustler Magazine, Inc., 465 U.S. 770

       (1984).

               9.      Venue is proper in the Richmond Division of the United States District

       Court for the Eastern District of Virginia because the Defendants' agents were/are

        physically present in Virginia and published and rcpublished defamatory statements to a

        wide audience that includes persons who reside within the Richmond Division. A

        substantial part ofthe events giving rise to the claims stated in this action occurred in the

        Eastern District of Virginia.




                                                     18
Case 3:17-cv-00601-MHL Document 165-8 Filed 11/27/19 Page 20 of 32 PageID# 2830
 Case 0:19-cv-60002-WPD Document 1 Entered on FLSD Docket 05/25/2018 Page 19 of 31




                          IV. STATEMENT OF ADDITIONAL FACTS


       A.       Motive For The Defamation

                10.   HaLeigh Cummings vanished on February 10, 2009. She has never been

       found.


                11.   In or about April 2009, when he was first contacted by Cobra Staubs -

       Picazio's private investigator - Holmseth operated a website. Holmseth was known for

       his investigative journalism. Cobra told Holmseth that Picazio needed some independent

       news coverage about a missing child that had been kidnapped named HaLeigh

       Cummings. Holmseth was soon contacted by both Picazio and by many members of her

       office staff and associates. In May of 2009, Picazio told Holmseth that she was a

       member of the "HaLeigh Task Force" and was working alongside detectives. Holmseth

       later discovered that Picazio was lying. Picazio repeatedly telephoned and emailed

       Holmseth, offering inside information that she wanted published. Holmseth recorded all

       the calls with Picazio and her employees and agents, including Cobra Staubs.

                12.   As he interviewed witness after witness and dug into the disappearance of

       HaLeigh Cummings, Holmseth discovered that the group he was talking with knew the

       whereabouts about of the missing ehild and were hiding her. Holmseth learned from

       Picazio's legal assistant, Donald Knop ("Knop"), that Picazio was in possession of child

       rape pomography that had been created of HaLeigh and that Picazio had never turned the

       photographs over to law enforcement. Knop told Holmseth that Picazio handed him the

       pornographic pictures of HaLeigh, and told him to put the pietures on a CD. Holmseth

       leamed that Knop gave a copy of the CD to Florida Department of Children and Families




                                                  19
Case 3:17-cv-00601-MHL Document 165-8 Filed 11/27/19 Page 21 of 32 PageID# 2831
 Case 0:19-cv-60002-WPD Document 1 Entered on FLSD Docket 05/25/2018 Page 20 of 31



       social worker, Bonnie Warner ("Warner"), who was involved in the HaLeigh Gumming

       case. In one recorded conversation, Knop confirmed that:

                     "HOLMSETH;            Did a copy [ofthe CD]get to Bonnie Wamer?

                     KNOP:                 I delivered it to Bonnie in a parking lot of a gas
              station.


                     HOLMSETH:            1 remember you saying that.         And the photos
              actually show HaLeigh's vagina?

                     KNOP:                  Yeah. It showed her in her various, eh, various
              poses of, ofeh, undress."

       During a taped call with Cobra Staubs, Wamer admitted that she received the CD in the

       gas-station parking lot several months after HaLeigh Cummings was reported missing.

       Wamer also told Staubs that she had not shown the pictures to her supervisor. Another

       witness interviewed by Holmseth was Rae Elizabeth Klein a/k/a Wayanne Kruger

       ("Kmger"), an associate of Picazio and a client of high-profile attomey, Gloria Allred.

       Kmger told Holmseth that Picazio and her husband, Michael Picazio (a convicted felon)

       took babies from new and/or poor mothers and sold them on the intemational black

       market. An excerpt from one of Holmseth's recorded interviews with Kruger reveals the

       following stunning detail:

                     "KRUGER:               They were funding fake adoptions.

                         HOLMSETH:          Kim Picazio was?




             ''     Kruger is a protege of Allred. Kruger is a nationally renowned victim's
       advocate and the author of Inbom Justice. rhttps://www.facebook.com/Wavannemae:
       https://Dlus.google.eom/l 004269277659724811311.      Her work has been featured in
       People Magazine, the L.A. Times, the Washington Post, etc. Kmger is a professional
       colleague of Picazio and worked with Picazio during the HaLeigh Cummings case.
       Kmger provided Holmseth with telephone and email records between herself and Picazio.


                                                  20
Case 3:17-cv-00601-MHL Document 165-8 Filed 11/27/19 Page 22 of 32 PageID# 2832
 Case 0:19-cv-60002-WPD Document 1 Entered on FLSD Docket 05/25/2018 Page 21 of 31



                      KRUGER:              Yeah. 1 mean she's actually - she's not a divorce
              lawyer - she's a, she's a baby seller - she's a broker - she's selling babies and
              kids to couples and she doesn't care who they are -just give me your money."

       Kruger explained to Holmseth that Picazio associate (a pastor) John Regan ("Regan")

       told her that he was a CIA/FBI agent who once reported directly to Washington and a

       child prostitution ring in Putnam County, Florida. Holmseth was told that Regan worked

       with Picazio and her husband to sell babies and children, which they moved through the

       U.S. Embassy using fake medical records and church dossiers. In 2011, Cobra Staubs

       gave Holmseth a sworn Affidavit that confirmed the following facts:




         was a threat to his own child.



         Tim)as they referred to him, was a child molester, mentally unstable and
         HangerOUS.


        mter learned rather found that Mr.Holmseth is not a pedophile md is not
        d^^TS        Sther had beoome a iriethn ofan an out attaok on lus
         character.


          Lther believe. Art Harris and Kim Hcasio a«
                 flt+esmnHnff to fceco something nefianous hidden, due to the laci
                                                                                  ,

         SyStiS^intervlLs and other
                                  ™^be useM to
         s5fr^Trs^rrtl'rSS^anrKimPioaaioa.e
         hiding the footage.




                                                 21
Case 3:17-cv-00601-MHL Document 165-8 Filed 11/27/19 Page 23 of 32 PageID# 2833
 Case 0:19-cv-60002-WPD Document 1 Entered on FLSD Docket 05/25/2018 Page 22 of 31




        I further believe that Mr. Holmseth poss^ses
        Picazio and Jeremiah Regan for crimes th^r cotmmtted aimdst the search for
        HaLeigh Cummings-

        falso  believe that Mr.Holmseth possess^
        HiirTi<» as a oaid media consultant, which conflicts with his des^ ^ .
                    tdSlSS a legiSmatejoui^aBd in direct confhct mth Ina
         obligatioii to our contrsK:tuaI relationship,
         n'is also my understanding that Mr. Holmseth
         capture Art Harris discussing television host Nancy OraM md the legal
                     she provided the missing child's iather, Ronald Cummmgs.
         I tether believe Mr. Holmseth possesses media that incriminates Kim Picaio
         and Art Harris.

         I have eve-witnessed Kim Pica^ use her law Ucense and e^rience in
         law to un-ethicalty orchestrate changes of custody^
         mother and who I believe the fhther to be a convicted felon. Further I believe
          Kim Pica;rio makes a practice of using the custo^ status of a                   .
          SSils a tool and weapon against that person. For example.I ^e-witn^d
          Kim Picazio trick a young indigent female girl into surrendering^
                          da^ter^to the child's father, a person twice her age.
          r£o beUevc Kim Picazio did this to gain leverage over
          reaardinB testimony she desired from the young girl m the HaLd^
          C^Ss^^ch               aU most caused the:^g mother to commit suic.de
          and without my immediate intervention 1 believe she would have.
       Cobra Staubs further testified under oath that:




        responsible for the muider of HaLei^ Cuirmnr^.I
        Hobnseth,he advised me he was going to alert                        f         J
        wanted him to do that. 1 told Mr. Holmseth to report to authorities I would
        submit to a pofygraph test and sodium P^ntotod
        mv truthfulness. I did provide an affidavit on behalf of Kim Picazio to the
        SoiSa^^stSd^tshe may have been testing my integnty m an
         effort to provide her the benefit of not loosing her Hcense to Pf®ff     ^V
         she  pl^d to^thatshe had little chlK^to feed.
         ben^t to her as I have obMived her behavior smce that time to be
         irresponsible and self-serving.




                                                   22
Case 3:17-cv-00601-MHL Document 165-8 Filed 11/27/19 Page 24 of 32 PageID# 2834
  Case 0;19-cv-60002-WPD Document 1 Entered on FLSD Docket 05/25/2018 Page 23 of 31




         Mr. Holmseth          a book entitled -In Re: HaLeigh Cun^gS
         truth revealed)". I strongly disagree with some ofthe extent
         However,there is other content in the book I completely endorse as the truth.
         30
         I believe Mr.Holmseth has been viciously slandered and defamed by Kim
         Picazio, Michael Kcazio, Art Harris and Rhonda Callahan.
         31-                               -.
         I believe Mr. Holmseth's life is m danger.




          Signature


          Sworn and subscribed before me this 3_— day ofQC-teW^O11.
       The information about Picazio - provided to Holmseth by Picazio's own staff and

       employees - was corroborated by independent third-parties, including Karen Simmer. In

       sum, the evidence presented to Holmseth indicated that Picazio was involved in a large

       child sex trafficking operation.

               13.     In June 2009, Holmseth alerted the Florida Attorney General and the FBI

       about his findings.

               14.     In July 2009, Holmseth prepared a preliminary report of his investigative

       findings for the FBI:


                                 Preluninary Investigative Report

                                            July 13,2009

                      la Re: HaLeigh Ann-Marie Cummings/Disappearance
                         Submitted to: Federal Bureau ofInvestigation

              Submitted by: Timodiy Charles Holmseth/Investigative Reporter



                                                  23
Case 3:17-cv-00601-MHL Document 165-8 Filed 11/27/19 Page 25 of 32 PageID# 2835
  Case 0:19-cv-60002-WPD Document 1 Entered on FLSD Docket 05/25/2018 Page 24 of 31


       (the "FBI Report"). The twenty-two (22) page FBI Report summarized Holmseth's
       evidence and conclusions.

               15.    A true eopy of Holmseth's FBI Report is attached as Exhibit "A

               16.    In February 2010, the FBI interviewed Holmseth at the United States

       Courthouse in North Dakota. Minneapolis FBI Special Agent, A.J. Eilerman, found

       Holmseth to be credible.

               17.    Ever since he contacted the FBI in July 2009, Holmseth has been under

       siege by the Defendants, who have threatened him, threatened his family (including
       threats to kidnap his grand-daughter), falsely accused of him of being a pedophile and a
       dangerous psychopath, and filled the Internet with malicious falsehoods.

                           COUNT I- COMMON LAW CONSPIRACY

              18.     Holmseth restates paragraphs 1 through 17 of this Complaint and
       ineorporates them herein by reference.

              19.     Begiiming in July 2017 and continuing through the present time, Picazio,

       Murtaugh, Gaur and the John Doe Defendants combined, associated, agreed or acted in
       concert (a) together and (b) with others, including the operators of multiple YouTube
       channels and Twitter accounts and multiple anonymous agents who have trolled
       Holmseth on YouTube and Twitter, for the express purpose of injuring Holmseth in his
       business and reputation through the publication and republication of false and defamatory
       statements. In furtheranee of the conspiracy and preconceived joint plan, the Defendants
       orchestrated a scheme the unlawful purpose of whieh was to defame Holmseth, destroy
       his reputation and will, and cover-up Picazio's criminal acts. Acting in concert, the
       Defendants utilized email, text messages, the Internet and various social media



                                                 24
Case 3:17-cv-00601-MHL Document 165-8 Filed 11/27/19 Page 26 of 32 PageID# 2836
 Case 0:19-cv-60002-WPD Document 1 Entered on FLSD Docket 05/25/2018 Page 25 of 31


       properties, including YouTube and Twitter, to publish, republish and spread the
       defamation and character assassination.

              20.     Picazio, Murtaugh, Gaur and the John Doe Defendants acted intentionally,
       purposefully, without lawful justifieation, and with the express knowledge that they were
       injuring Holmseth.

              21.     Picazio, Murtaugh, Gaur and the John Doe Defendants' actions constitute

       a conspiracy at common law.

              22.     As a direct result of Picazio, Murtaugh, Gaur and the John Doe

       Defendants' willful misconduct, Holmseth suffered damage and loss, including, but not
       limited to, injury to business, property loss, injury to professional and personal
       reputation, prestige and standing, pain and suffering, insult, humiliation and

       embarrassment, attorney's fees, court costs, and other damages in an amount to be

       determined by the Jury, but not less than $2,000,000.00.

                               COUNT II - DEFAMATION PERSE

              23.    Holmseth restates paragraphs 1 through 22 of this Complaint and

      incorporates them herein by reference.

              24.    Picazio, Murtaugh, Gaur and the John Doe Defendants published and

      republished to third-parties — including, without limitation, patrons of Murtaugh's
       websites, Twitter followers and YouTube subscribers - numerous false factual

      statements, which are detailed verbatim above,of or concerning Holmseth.

              25.    By publishing YouTube videos, tweets, retweets and blogs on the Internet
      and by soliciting comments from third-parties, Picazio, Murtaugh, Gaur and the John Doe

      Defendants knew or should have known that their defamatory statements would be



                                                 25
Case 3:17-cv-00601-MHL Document 165-8 Filed 11/27/19 Page 27 of 32 PageID# 2837
  Case 0:19-cv-60002-WPD Document 1 Entered on FLSD Docket 05/25/2018 Page 26 of 31


       republished over and over by third-parties to Holmseth's detriment. Republieation by
       both identified subscribers, users, patrons and tweeps, and anonymous persons was the
       natural and probable consequence of Picazio, Murtaugh, Gaur and the John Doe
       Defendants' aetions and was actually and/or presumptively authorized by Picazio,
       Murtaugh, Gaur and the John Doe Defendants. In addition to the original publications,
       Picazio, Murtaugh, Gaur and the John Doe Defendants are liable for the republieation of
       the false and defamatory statements by third-parties under the doctrine announced by the
       Supreme Court of Virginia in Weaver v. Home Beneficial Co., 199 Va. 196, 200, 98
       S.E.2d 687(1957)("where the words declared on are slanderous per se their repetition by
       others is the natural and probable result ofthe original slander.").
              26.     Picazio, Murtaugh, Gaur and the John Doe Defendants' false statements

       constitute defamation per se. The statements accuse and impute to Holmseth the
       commission of numerous crimes involving moral turpitude and for which Holmseth may
       be punished and imprisoned in a state or federal institution. The statements impute to
       Holmseth an unfitness to perform the duties of an office or employment for profit, or the
       want of integrity in the discharge of the duties of such office or employment. Picazio,
       Murtaugh, Gaur and the John Doe Defendants' statements also prejudice Holmseth in his
       profession or trade.

              27.     Picazio, Murtaugh, Gaur and the John Doe Defendants' false statements

       have permanently and irreparably harmed Holmseth and his reputation.
              28.     Picazio, Murtaugh, Gaur and the John Doe Defendants' acted with actual

      malice and reckless disregard for the truth for the following reasons:




                                                   26
Case 3:17-cv-00601-MHL Document 165-8 Filed 11/27/19 Page 28 of 32 PageID# 2838
  Case 0:19-cv-60002-WPD Document 1 Entered on FLSD Docket 05/25/2018 Page 27 of 31


                       a.     Picazio, Murtaugh, Gaur and the John Doe Defendants

       intentionally set out to destroy Holmseth's reputation with falsehoods. The tweets,
       retweets, blogs and videos were published in retaliation and reprisal for Holmseth's

       investigation and reporting.

                      b.      Picazio, Murtaugh, Gaur and the John Doe Defendants' harmful

       statements were knowingly false, with not a shred ofsupporting evidence.

                      c.      Picazio, Murtaugh, Gaur and the John Doe Defendants chose to

       manufacture and publish false and scandalous statements and use unnecessarily strong
       and violent language, disproportionate to the occasion. Indeed, in the tweets and blogs
       and "petitions" the Defendants express their clear and convincing feelings of ill-will and

       animus towards Holmseth.

                      d.      Picazio, Murtaugh, Gaur and the John Doe Defendants did not act

       in good faith because, in the total absence ofevidence, they could not have had an honest

       belief in the truth of their statements about Holmseth.

                      e.      Picazio, Murtaugh, Gaur and the John Doc Defendants reiterated,

       repeated and continue to republish their false defamatory statements, and enticed others

       to do so, out ofa desire to hurt Holmseth and to permanently stigmatize and destroy him
              29.     Picazio, Murtaugh, Gaur and the John Doe Defendants lacked reasonable

       grounds for any belief in the truth of their statements and acted negligently in failing to
       determine the true facts.

              30.     As a direct result of Picazio, Murtaugh, Gaur and the John Doe

       Defendants' defamation, Holmseth suffered substantial damage and loss, including, but
       not limited to, presumed damages and actual damages, loss or injury to business, pain and



                                                   27
Case 3:17-cv-00601-MHL Document 165-8 Filed 11/27/19 Page 29 of 32 PageID# 2839
  Case 0:19-cv-60002-WPD Document 1 Entered on FLSD Docket 05/25/2018 Page 28 of 31


       suffering, emotional distress and trauma, insult, anguish, stress and anxiety, public
       ridicule, humiliation, embarrassment, indignity, injury to reputation, prestige and
       standing, costs, expenses and out-of-pocket loss in an amount to be determined by the
       Jury, but not less than $2,000,000.00.

           COUNT 111 -INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS

               31.     Holmseth restates paragraphs 1 through 30 of this Complaint and
       incorporates them herein by reference.

               32.     Picazio, Murtaugh, Gaur and the John Doe Defendants' conduct, detailed

       above, was intentional and/or reckless.

               33.     Picazio, Murtaugh, Gaur and the John Doe Defendants' actions offend

       against generally accepted standards of decency and morality and constitute gross
       violations of the terms of service and community guidelines of Twitter and iPetition.

       Picazio, Murtaugh, Gaur and the John Doe Defendants' actions are atrocious and utterly
       intolerable.

              34.     Picazio, Murtaugh, Gaur and the John Doe Defendants' outrageous
       conduct caused Holmseth to suffer severe emotion distress, extreme fear and panic.
              35.     Picazio, Murtaugh, Gaur and the John Doe Defendants' misconduct

       constitutes intentional infliction of emotional distress.

              36.     As a direct result of Picazio, Murtaugh, Gaur and the John Doe

       Defendants' misconduct, Holmseth suffered damage and incurred loss, including, without
      limitation, pain and suffering, physical injury, severe emotional trauma, insult,
      embarrassment, humiliation, public ridicule, anguish, stress and anxiety, injury to




                                                    28
Case 3:17-cv-00601-MHL Document 165-8 Filed 11/27/19 Page 30 of 32 PageID# 2840
  Case 0:19-cv-60002-WPD Document 1 Entered on FLSD Docket 05/25/2018 Page 29 of 31


       reputation, special damages, attorney's fees, costs and out-of-pocket expenses in an
       amount to be determined by the Jury, but not less than $2,000,000.00.

           COUNT IV -PERSONAL TRESPASS AND COMPUTER HARASSMENT

              37.      Holmseth restates paragraphs 1 through 36 of this Complaint and
       incorporates them herein by reference.

              38.      Picazio, Murtaugh, Gaur and the John Doe Defendants have used

       eomputers or a eomputer network to cause physical injury to Holmseth. Picazio,

       Murtaugh, Gaur and the John Doe Defendants, with the intent to coerce, intimidate, or
       harass Holmseth, have also used computers or a computer network to eommunieate
       vulgar, profane, and indecent language and to threaten illegal or immoral acts.
              39.      Picazio, Murtaugh, Gaur and the John Doe Defendants' conduet

       eonstitutes personal trespass by eomputer in violation of § 18.2-152.7 of the Code and
       computer harassment in violation of§ 18.2-152.7:1 ofthe Code.

              40.      Holmseth was injured because of Picazio, Murtaugh, Gaur and the John
       Doe Defendants' violations of§ 18.2-152.7 and § 18.2-152.7:1 ofthe Code.
              41.      As a direct result of Picazio, Murtaugh, Gaur and the John Doe
       Defendants' personal trespass by computer and computer harassment, Holmseth suffered
      damage and incurred loss, including, without limitation, pain and suffering, physical
      injury, severe emotional trauma, insult, embarrassment, humiliation, public ridicule,
      anguish, stress and anxiety, injury to reputation, special damages, attorney's fees, costs
      and out-of-pocket expenses in an amount to be determined by the Jury, but not less than
      $2,000,000.00.




                                                 29
Case 3:17-cv-00601-MHL Document 165-8 Filed 11/27/19 Page 31 of 32 PageID# 2841
  Case 0:19-cv-60002-WPD Document 1 Entered on FLSD Docket 05/25/2018 Page 30 of 31


               Plaintiff alleges the foregoing based upon personal knowledge, public statements
       of others, affidavits and recorded statements, including audio recordings and
       electronically stored information, in his possession. Plaintiff believes that substantial

       additional evidentiary support, which is in the exclusive possession ofthe Defendants and
       their agents and other third-parties, will exist for the allegations and claims set forth
       above after a reasonable opportunity for discovery.
              Plaintiff reserves the right to amend this Complaint upon discovery of additional
       instances ofthe Defendants' defamation and wrongdoing.


                          CONCLUSION AND REQUEST FOR RRMF.F

              WHEREFORE, Plaintiff respectfully request the Court to enter Judgment against
       the Defendants,jointly and severally, as follows:

              A.     Compensatory damages in an amount to be determined by the Jury, but
       not less than $2,000,000.00;

              B.     Punitive damages in the amount of $350,000.00 or the maximum amount

       allowed by law;

              C.     Prejudgment interest at the maximum rate allowed by law from;
              D.     Postjudgment interest at the rate ofsix percent(6%)per annum until paid;
              E.     Attomey's Fees and Costs;

             F.      Such other relief as isjust and proper.



                                TRIAL BY JURY IS DEMANDED




                                                 30
Case 3:17-cv-00601-MHL Document 165-8 Filed 11/27/19 Page 32 of 32 PageID# 2842
  Case 0:19-cv-60002-WPD Document 1 Entered on FLSD Docket 05/25/2018 Page 31 of 31


       DATED:      May 25,2018



                                 TIMOTHY CHARLES HOLMSETH




                                 Bv:   /s/Steven S. Bisx
                                       Steven S. Biss(VSB # 32972)
                                       300 West Main Street, Suite 102
                                       Charlottesville, Virginia 22903
                                       Telephone:    (804)501-8272
                                       Facsimile:    (202)318-4098
                                       Email:         stevenbiss@earthlink.net

                                       Counselfor the Plaintiff




                                            31
